In an action for an absolute divorce, judgment dismissing the complaint, entered on the verdict of a jury, reversed on the law and the facts and a new *994trial granted, with costs to appellant to abide the event. In our opinion the verdict was contrary to the evidence. A new trial would be required, in any event, in the interests of justice, in view of the trial court’s undue restriction of the examination of plaintiff’s witnesses concerning the circumstances surrounding the alleged adultery, and the court’s instructions to the jury, which, in our opinion, unnecessarily presented issues as to the veracity of plaintiff’s witnesses with respect to statements which were uncontradicted, and which tended to give the impression that the court had doubt as to whether or not the evidence permitted a finding that an adultery had been committed. Nolan, P. J., Carswell, Johnston, Wenzel and MacCrate, JJ., concur. [See 281 App. Div. 698.]